                  Case 14-29358       Doc 108       Filed 06/08/20   Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                               BALTIMORE DIVISION

       IN RE:                                          *     CHAPTER 13

       JEFFREY M. WINK and                             *     CASE NO. 14-29358
       SHANNON R. WINK
                                                       *
                Debtors.
                                                       *

 MOTION PURSUANT TO BANKRUPTCY RULE 3002.1(h) REQUESTING JUDICIAL
   DETERMINATION OF WHETHER DEBTOR HAS CURED ALL DEFAULTS

       COME NOW Movants and Debtors Jeffrey M. Wink and Shannon R. Wink (“Wink”), by

and through their counsel, Paul J. Dougherty III, and pursuant to Bankruptcy Rule 3002.1(h)

respectfully move This Honorable Court determine whether Wink has cured all defaults and paid

all required post-petition amounts due on those obligations secured by their primary residence, and

for their reasons state as follows:

1.     That, on or about May 8, 2020 and pursuant to Bankruptcy Rule 3002.1(f), the Chapter

13 Trustee in the above-captioned case filed in the docket a Notice of Final Cure Payment and

Opportunity for Hearing (“Notice”).

2.     That, on or about May 18, 2020, Servis One d/b/a BSI Financial Services, Inc. (“BSI”)

filed a response to the Notice, alleging that Wink has failed to pay in full all amounts necessary

to cure all defaults on BSI’s claim (“Response”).

3.     That, upon information and belief, the basis of BSI’s Response is materially the same as the

basis for its Motion Seeking Relief From Automatic Stay As To The Property Known As 8137

Woodland Lane, Chesapeake Beach, MD 20732 (“Motion for Relief”), which BSI filed on or

about May 9, 2020 (Dkt. 105), to which Wink filed an opposition on or about June 2, 2020 (Dkt.

107)(“Opposition”). Wink therefore likewise hereby contests the assertions made by BSI in the
                 Case 14-29358       Doc 108      Filed 06/08/20     Page 2 of 3




Response.

4.     That this Honorable Court has already set in a hearing on the Motion for Relief and Wink’s

Opposition, which hearing is scheduled to go forward on June 22, 2020 at 2:00 p.m. (the

“Hearing”).

5.     That, pursuant to Bankruptcy Rule 3002.1(h), Wink respectfully requests that this

Honorable Court receive evidence and hear argument to determine whether Wink has cured all

defaults and paid all required post-petition amounts due on those obligations secured by their

primary residence.

6.     Further, Wink respectfully suggests that, given the common bases of the relevant pending

submissions and in the interests of judicial efficiency, this Honorable Court use the time

currently set aside for the Hearing to consider not only BSI’s Motion for Relief and Wink’s

Opposition thereto, but also BSI’s Response to the Trustee’s Notice.

WHEREFORE, the Debtors respectfully request that this Honorable Court enter an Order:

A.          Granting this Motion to determine whether Debtors have cured all defaults and paid

            all required post-petition amounts due on those obligations secured by their primary

            residence;

B.          Setting in a hearing to receive evidence for the purpose of determining whether

            Debtors have cured all defaults and paid all required post-petition amounts due on

            those obligations secured by their primary residence; and

C.          Granting Debtors any such and further relief as the nature of their cause may require.


                                              Respectfully,

                                              /s/ Paul J. Dougherty III
                                              Paul J. Dougherty III (#27218)
                                              1910 Towne Centre Blvd., Suite 250
                Case 14-29358      Doc 108     Filed 06/08/20    Page 3 of 3




                                           Annapolis, Maryland 21401
                                           443-603-0350
                                           443-603-0373 (facsimile)
                                           pdougherty@dlstrategies.com

                                           Counsel for Debtors


                               CERTIFICATE OF SERVICE

       I certify that on this 8th day of June, 2020, copies of the foregoing Motion Pursuant to
Bankruptcy Rule 3002.1(h) Requesting Judicial Determination of Whether Debtor Has Cured All
Defaults was served electronically via CM/ECF upon the following:

       Richard J. Rogers
       Cohn, Goldberg & Deutsch, LLC
       600 Baltimore Avenue, Suite 208
       Towson, Maryland 21204

       Timothy P. Branigan
       9891 Broken Land Parkway Suite 301
       Columbia, MD 21046


                                                   /s/ Paul J. Dougherty III
                                                   Paul J. Dougherty (#27218)
